     Case 2:20-cv-02024-RFB-VCF Document 10 Filed 03/17/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     TEGRE MATLOCK,                                       Case No. 2:20-cv-02024-RFB-VCF
4                                            Plaintiff                    ORDER
5            v.
6     CLARK COUNTY DETENTION CENTER,
      et al.
7
                                        Defendants
8
9
     I.     DISCUSSION
10
            On January 7, 2021, this Court granted (in part) Plaintiff's motion for extension of
11
     time (ECF No. 5) and ordered Plaintiff to file a fully complete application to proceed in
12
     forma pauperis or pay the full $400 filing fee for a civil action on or before March 8, 2021.
13
     (ECF No. 6 at 2). On March 15, 2021, Plaintiff filed his application to proceed in forma
14
     pauperis that was fully complete, except it was missing page 3 of the application. (ECF
15
     No. 8). As such, the Court denies Plaintiff's application at ECF No. 8 because it is
16
     incomplete. However, the Court will allow Plaintiff one final opportunity to file a fully
17
     complete application to proceed in forma pauperis. Plaintiff shall file his fully complete
18
     application to proceed in forma pauperis on or before April 19, 2021. Absent unusual
19
     circumstances, the Court will not grant any further extensions of time.
20
            To apply for in forma pauperis status, Plaintiff must submit all three of the following
21
     documents to the Court:
22
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
23
            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
24
            page 3),
25
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
26
            official (i.e. page 4 of this Court’s approved form), and
27
            (3) a copy of the inmate’s prison or jail trust fund account statement for the
28
            previous six-month period.
     Case 2:20-cv-02024-RFB-VCF Document 10 Filed 03/17/21 Page 2 of 3



1           If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
2    with all three required documents or pay the full $400 filing fee on or before April 19,
3    2021, this case will be subject to dismissal without prejudice for Plaintiff to file a new case
4    with the Court when Plaintiff is either able to acquire all three of the documents needed
5    to file a fully complete application to proceed in forma pauperis or pays the full filing fee.
6           A dismissal without prejudice means Plaintiff does not give up the right to refile the
7    case with the Court, under a new case number, when Plaintiff has all three documents
8    needed to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff
9    may choose not to file an application to proceed in forma pauperis and instead pay the
10   full filing fee of $400 on or before April 19, 2021 to proceed with this case.
11          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
12   will not file the complaint unless and until Plaintiff timely files a fully complete application
13   to proceed in forma pauperis with all three documents or pays the full $400 filing fee.
14   II.    CONCLUSION
15          For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
16   in forma pauperis (ECF No. 8) is denied without prejudice to file a new fully complete
17   application to proceed in forma pauperis with all three documents.
18          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
19   approved form application to proceed in forma pauperis by an inmate, as well as the
20   document entitled information and instructions for filing an in forma pauperis application.
21          IT IS FURTHER ORDERED that on or before April 19, 2021, Plaintiff will either
22   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
23   administrative fee) or file with the Court:
24          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
25          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
26          signatures on page 3),
27          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
28          official (i.e. page 4 of this Court’s approved form), and



                                                   -2-
     Case 2:20-cv-02024-RFB-VCF Document 10 Filed 03/17/21 Page 3 of 3



1           (3) a copy of the inmate’s prison or jail trust fund account statement for the
2           previous six-month period.
3           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
4    application to proceed in forma pauperis with all three documents or pay the full $400
5    filing fee for a civil action on or before April 19, 2021, this case will be subject to dismissal
6    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
7    when Plaintiff has all three documents needed to file a complete application to proceed
8    in forma pauperis or pays the full filing fee.
9           IT IS FURTHER ORDERED that the Clerk of the Court will retain Plaintiff’s
10   complaint (ECF No.1-1) but will not file it at this time.
                    3-17-2021
11         DATED: _______________
12
                                                                              _
13                                               UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
